In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐2622 
SURGERY CENTER AT 900 NORTH MICHIGAN AVENUE, LLC, 
                                      Plaintiff‐Appellant, 
                                    v. 

AMERICAN PHYSICIANS ASSURANCE CORPORATION, INC., et al., 
                                   Defendants‐Appellees. 
                      ____________________ 

              Appeal from the United States District Court  
         for the Northern District of Illinois, Eastern Division. 
          No. 15‐cv‐4336 — Sharon Johnson Coleman, Judge. 
                      ____________________ 

      ARGUED APRIL 12, 2019 — DECIDED APRIL 25, 2019 
                 ____________________ 

   Before FLAUM, EASTERBROOK, and SYKES, Circuit Judges. 
    FLAUM, Circuit Judge. A jury found Surgery Center at 900 
North Michigan Avenue, LLC (“Surgery Center”) liable in a 
medical malpractice action for $5.17 million. Surgery Center’s 
insurance  coverage  under  its  policy  with  insurer American 
Physicians Assurance Corporation, Inc. capped out at $1 mil‐
lion per claim, leaving it responsible for the excess judgment. 
Surgery Center sued for bad faith because its insurer failed to 
settle the claim for the policy limit. The district court denied 
2                                                     No. 18‐2622 

summary judgment to the insurer but, after six days of a jury 
trial, granted the insurer judgment as a matter of law. We af‐
firm. 
                         I. Background 
     A. Factual Background 
     Plaintiff‐appellant Surgery Center is an outpatient surgi‐
cal center that permits outside physicians to perform day sur‐
gery at its facility. Defendants‐appellees American Physicians 
Assurance Corporation, Inc. and American Physicians Capi‐
tal,  Inc.  (collectively  “APA”)  together  constitute  a  medical 
malpractice insurance company that insured Surgery Center. 
The  insurance  policy  Surgery  Center  purchased  from  APA 
limited APA’s liability to $1 million per claim and provided 
that  APA  would  defend  and  indemnify  Surgery  Center  for 
claims that fell within the policy’s coverage. 
    The current dispute stems from a medical malpractice ac‐
tion against Surgery Center. On November 26, 2002, Dr. Har‐
rith  Hasson  performed  outpatient  laparoscopic  surgery  on 
Gwendolyn Tate at Surgery Center. Dr. Hasson is an outside 
physician who had privileges at Surgery Center; he was not a 
Surgery Center employee. Dr. Hasson did not see Tate or sign 
her discharge instructions before the center released her. In‐
stead, Surgery Center’s anesthesiologist discharged Tate and 
gave  the  written  discharge  instructions  to  Tate’s  boyfriend. 
Four days after surgery, Tate checked into to the hospital with 
surgical  complications  (a  perforated  bowel)  that  eventually 
rendered the previously healthy thirty‐four‐year‐old a quad‐
riplegic.  
     Tate sued Dr. Hasson and Surgery Center in Cook County, 
Illinois state court in May 2003 for medical malpractice. APA 
No. 18‐2622                                                        3

hired an outside law firm, Lowis & Gellen, to defend Surgery 
Center in accordance with APA’s defense guidelines. Jennifer 
Lowis and, later, Mark Smith of Lowis & Gellen represented 
Surgery  Center.  Guita  Griffiths  was  Surgery  Center’s  presi‐
dent, an attorney, and the point of contact for APA and de‐
fense counsel on the Tate case.  
   As  of  November  2004,  APA  set  the  amount  of  the  “Re‐
serve”—money  the  Michigan  Department  of  Insurance  re‐
quired APA (a Michigan corporation) to put aside to cover an 
adverse verdict—at $560,000. APA labeled the case “high ex‐
posure”  because  it  believed  the  damages  in  the  event  of  an 
adverse verdict could exceed Surgery Center’s policy limit. 
    After discovery and prior to the first of two trials, on July 
31, 2007, Tate’s counsel offered to settle with Surgery Center 
for the full amount of its policy with APA—$1 million. APA 
rejected the demand. On August 3, 2007, Dr. Hasson’s insur‐
ance carrier settled with Tate for his policy limit of $1 million. 
The same day, Surgery Center moved the court to reconsider 
the previous denial of its motion for summary judgment; the 
court granted reconsideration and dismissed the case. In De‐
cember 2009, the Illinois Appellate Court partially reversed, 
remanding for trial the issue of whether the nursing staff at 
Surgery Center breached the standard of care when discharg‐
ing  Tate  and  whether  the  breach  proximately  caused  Tate’s 
injury.  
   Following remand, APA raised the Reserve  to  the  maxi‐
mum amount of the policy limit—$1 million. APA did not in‐
form  Surgery  Center  that  it  increased  the  Reserve  but  told 
Surgery Center that it continued to believe the case was de‐
4                                                        No. 18‐2622 

fensible. Prior to the second trial, in May 2010, Tate sent an‐
other  settlement  demand  for  the  policy  limit  of  $1  million. 
APA again rejected this demand.  
    The jury returned a verdict for Tate for $5.17 million. Grif‐
fiths retained personal counsel following the verdict and set‐
tled with Tate for $2.25 million, of which APA paid $1 million, 
per the policy limitation. 
     B. Procedural Background 
    In  May 2015,  Surgery Center  sued APA in federal court, 
alleging  state  law  claims  of  negligence,  breach  of  fiduciary 
duty, and concert of action. As relevant here, Surgery Center 
claimed APA had acted in bad faith by failing to settle with 
Tate for the policy limit. Shortly before trial, the district court 
denied  APA’s  motion  for  summary  judgment.  It  held  that 
APA’s true assessment of the likelihood of a liability finding 
against Surgery Center and of the potential damages amount 
in excess of Surgery Center’s policy limit were disputed issues 
of  material  fact.  The  court  observed  that  the  increase  in  the 
Reserve following remand potentially indicated APA’s belief 
that Surgery Center would be found liable at trial, though the 
purpose of the increase and the method of calculating the Re‐
serve remained in dispute. 
    The  case  proceeded  to  a  jury  trial.  Surgery  Center  pre‐
sented evidence that in 2005 APA had promoted a new Vice 
President of Claims who implemented a company‐wide strat‐
egy,  the  “Concrete  Plan,”  to  promote  aggressive  defense  of 
claims against its insured. Shelly Oblak, the APA claims rep‐
resentative  handling  the  Tate  case,  testified  that  APA  rated 
the case a nine out of ten as to “severity” based on plaintiff 
Tate’s condition and that the initial Reserve on the case was 
No. 18‐2622                                                              5

$560,000. APA calculated the Reserve by predicting and mul‐
tiplying  several  factors:  Full  Liability  Value  (the  estimated 
damages award against all defendants, assuming Tate won—
$8 million); the chance of losing (70%); and Surgery Center’s 
estimated percentage share of liability (10%). Oblak testified 
that APA rejected Tate’s first settlement demand for the pol‐
icy limit of $1 million because it believed the case was defen‐
sible. That same day, Oblak wrote Griffiths advising her that 
APA was not making an offer of settlement to Tate, that APA 
would not be responsible for any payment in excess of Sur‐
gery Center’s policy limit, and that Surgery Center may wish 
to retain personal counsel to advise it regarding the potential 
excess exposure. 
    When the state court dismissed the Tate case on a renewed 
summary judgment motion during the first trial, Oblak docu‐
mented in the case file that APA had “a lot to be thankful for.” 
She testified she held this belief because it was a high expo‐
sure case with a sympathetic plaintiff. Following appellate re‐
mand,  however,  APA  raised  the  Reserve  to  the  full  policy 
limit of $1 million. Oblak explained how APA made this cal‐
culation: a $7 million Full Liability Value estimate, multiplied 
by Surgery Center’s 100% share of liability (as Dr. Hasson had 
settled out of the case), divided in half to reach the “midpoint” 
of $3.5 million. Because the policy limit was $1 million, how‐
ever, APA capped the Reserve at that amount. Notably, the 
second Reserve calculation did not take into account APA’s 
evaluation of the likelihood of success on the case; rather, it 
merely assessed potential damages.1 

                                                 
      1 Oblak testified as much, as did Tom Reed, an APA claims litigation 

manager, and Catherine Shutack, APA’s Vice President of Claims. 
6                                                       No. 18‐2622 

    Prior to the second state trial, Oblak wrote to Griffiths to 
inform  her  about  Tate’s  renewed  $1  million  settlement  de‐
mand; she wrote that APA was not negotiating a settlement 
and again reminded Griffiths of the policy limit. Oblak testi‐
fied that she believed the case “got better for the defense” on 
remand; Tate did not have a nursing expert to testify against 
the nurses at Surgery Center, which APA considered signifi‐
cant because a medical malpractice case in Illinois requires the 
support of expert testimony. Oblak also testified that she met 
with Griffiths prior to the second trial and that Griffiths told 
Oblak she believed it was a “frivolous case and that it should 
be tried.” 
     Griffiths testified that she knew from day one of working 
with APA and Lowis & Gellen that she could hire a personal 
lawyer to represent Surgery Center if she “didn’t think that 
Jennifer  [Lowis]  was  doing  a  good  job.”  Prior  to  meeting 
Oblak, Griffiths had the clinical staff at Surgery Center review 
Tate’s  medical  records  and  wrote  to  Lowis,  “Although  you 
are correct to suggest that they indicate a patient with a poor 
prognosis,  I  think  that  they  also  strongly  support  the  argu‐
ment that The Surgery Center showed no sign of negligence 
with respect to her care.” Griffiths further explained to Lowis, 
“I’m concerned because you … chose to highlight the severity 
of  the  patient’s  injuries  in  your  cover  letter  to  …  APA  and 
didn’t  balance  the  fact  by  letting  [APA]  know  that  the  evi‐
dence  so  far  has  all  supported  our  stand  that  The  Surgery 
Center was not negligent.” Griffiths concluded, “I really think 
we have an extremely strong case in Tate” and asked Lowis 
to communicate that to APA. 
   Lowis then sent Griffiths a letter detailing the severity of 
Tate’s injuries and warning her that an adverse jury verdict 
No. 18‐2622                                                              7

“could easily be in the range of $10 million or more.” How‐
ever, Lowis explained her belief that liability for the Surgery 
Center  for  independent  negligence  was  unlikely.  Griffiths 
had additional conversations with Oblak and Lowis about the 
case, focusing on whether the Surgery Center nurses had met 
the  standard  of  care,  and  if  their  care  was  good—which 
Oblak, Griffiths, and the Surgery Center clinical staff agreed 
it was—Surgery Center was going to win the case. Griffiths 
acknowledged  that  she  expressed  to  Lowis  and  Oblak  she 
“felt like we did the right things and … felt like it didn’t feel 
fair” to settle because “[t]he case was frivolous.” When con‐
fronted with emails with updates from Lowis throughout the 
pendency of the Tate case, Griffiths recognized that she knew 
Tate’s condition was not improving from the time of Lowis’s 
initial  estimate  of  the  potential  damages  and  that  she  had 
been told Cook County was a “dangerous” jurisdiction for de‐
fendants. 
   On July 11, 2007, Griﬃths emailed Lowis to implore her 
not to settle the case: “I know that insurance companies make 
their decisions based on economics, but I really would not feel 
right  settling  this  case  where  I  think  that  it  is  clear  that  we 
were not negligent in any way.” In a series of emails to Oblak 
over the next week, Griﬃths explained: 
           I know that as our insurer you will be doing 
            a  cost  benefit  analysis  of  whether  or  not  to 
            move  this  case  into  a  settlement  posture 
            based largely on the defense and settlement 
            costs of each scenario. I understand fully the 
            rationale. However, I would like you to con‐
            sider our opinion on this matter. 
8                                                        No. 18‐2622 

          I  request  that  you  strongly  consider  allow‐
           ing us to continue to assert our defenses and 
           allow us to win this case. 
          [I]f  you  will  continue  to  allow  plaintiffs  to 
           believe that there’s always money on the ta‐
           ble, then we will only fuel the frivolous nam‐
           ing of surgery  centers  in cases that involve 
           surgeons’ judgments only.  
          Please do not consider settling this case un‐
           der  any  circumstances.  We  cannot  encour‐
           age plaintiffs’ lawyers to think that they can 
           intimidate us into putting money on the ta‐
           ble when we more than met the standard of 
           care.  
          The constant increase in premiums have lit‐
           erally made one of our centers not profitable, 
           and  we’re  wondering  how  we’re  going  to 
           get by.  
          I beg you to be as aggressive as possible and 
           use every available means to make this pain‐
           ful  and  expensive  for  the  plaintiff  and  her 
           lawyer. 
    Griffiths also testified during her direct examination that 
she was not made aware of Tate’s 2007 $1 million settlement 
demand nor that APA rejected the demand. On cross‐exami‐
nation,  however,  APA’s  counsel  showed Griffiths  a  copy  of 
the settlement rejection letter with Griffiths blind copied and 
a  contemporaneous  email  from  Griffiths  to  Oblak  thanking 
her “for standing behind us and not settling.” Shortly there‐
after, Lowis emailed Griffiths:  
No. 18‐2622                                                           9

        Sometimes I lose sight of the damage potential 
        in this case because it seems so defensible and 
        the plaintiff has done such a sloppy job putting 
        it together, but I do want to remind you that this 
        plaintiff is a quadriplegic. And if there is an ad‐
        verse verdict, it could be and would likely be in 
        excess of your insurance limits. 
    Griffiths acknowledged that after the appellate court par‐
tially  reversed  the  midtrial  grant  of  summary  judgment, 
Lowis  spoke  with  her  about  Surgery  Center’s  likelihood  of 
success at an upcoming trial. Specifically, Lowis told Griffiths 
that while the case would likely proceed to trial “on the the‐
ory that the patient was discharged from The Surgery Center 
without Dr. Hasson seeing her,” the testimony was “favorable 
… on the wrongful discharge theory,” and  therefore, Lowis 
believed  Surgery  Center  was  “very  likely  to  prevail  on  that 
issue before a jury.” Additionally, when Smith took over for 
Lowis  following  the  remand,  Griffiths  acknowledged  that 
Smith told her they were going to win because Tate did not 
have the right kind of expert. Oblak too told Griffiths that the 
case got better on remand because Tate was limited to a single 
claim.  Finally,  Griffiths  testified  that  she  received  a  copy  of 
Tate’s second settlement demand letter and of APA’s rejection 
of the demand but that the decision to reject the demand was 
not discussed with her. 
    Several  additional  APA  witnesses  believed  Tate’s  case, 
though  significant  from  a  damages  perspective,  was  weak 
when it came to proving Surgery Center’s liability. For exam‐
ple,  Tom  Reed,  an  APA  claims  litigation  manager,  testified 
that  he  thought  it  was  critical  that  Tate  had  not  disclosed  a 
nursing expert to testify in support of her case and believed 
10                                                            No. 18‐2622 

there was “a strong empty‐chair defense against Dr. Hasson.” 
Reed estimated Surgery Center’s chance of losing in the 2010 
trial  was  25%.  Additionally,  also  based  on  Tate’s  lack  of  a 
nursing  expert,  defense  counsel  Smith  estimated  Surgery 
Center’s likelihood of success at trial was 90%. 
   Although Surgery Center relied on two experts at the sum‐
mary judgment stage to opine on the significance of APA rais‐
ing the Reserve following remand in 2010—Guy O. Kornblum 
and  Allan  D.  Windt—at  trial  Kornblum  did  not  offer  testi‐
mony linking the increase of the Reserve in 2010 to APA’s as‐
sessment of Surgery Center’s risk of liability, and Windt did 
not testify at all.2  
    At  the  close  of  Surgery  Center’s  bad‐faith  case,  APA 
moved for judgment as a matter of law under Rule 50(a). The 
district court concluded that the disputed facts that had pre‐
vented summary judgment were no longer in dispute. It de‐
termined that the evidence presented at trial showed APA be‐
lieved the Tate case was “highly defensible.” The court cited 
the standard for the duty to settle under Illinois law from Had‐
dick ex rel. Griffith v. Valor Insurance, 763 N.E.2d 299 (Ill. 2001), 
and explained: 
           [T]here has to be a reasonable probability of re‐
           covering on the excess policy limits, and a rea‐
           sonable  probability  of  a  finding  of  liability 
           against the insured. They have to both be there. 


                                                 
      2 The district court granted in part APA’s motions in limine regarding 

Surgery  Center’s  experts, precluding  the  experts  from  interpreting  gov‐
erning  law  and  from  opining  on  what APA  and  defense  counsel  did  or 
should have done or whether they violated the law.  
No. 18‐2622                                                        11

       It  can’t  be  one  or  the  other.  And  here  the  evi‐
       dence  and  testimony  all  demonstrate  that  the 
       possibility of recovery, again, was always on the 
       table.  [Surgery  Center]  was  well  aware  of  this 
       fact, that it would be a possible recovery in ex‐
       cess  of  the  limit.  However,  everyone  agreed, 
       everyone from lawyers to medical to the plain‐
       tiff herself, that there was a really good chance 
       of—they  would  be  successful  as to  no  liability 
       finding. 
    The district court relied on Griffiths’s emails to Lowis in‐
sisting Surgery Center had done nothing wrong with respect 
to caring for Tate, imploring Lowis to be as aggressive as pos‐
sible in defending the case, and expressing appreciation that 
APA was not settling. The court granted APA’s motion and 
entered judgment in its favor on all claims on June 26, 2018. 
Surgery Center appeals. 
                          II. Discussion 
   A. Legal Standards 
    We review a district court’s ruling on a Rule 50(a) motion 
for judgment as a matter of law de novo. Ruark v. Union Pac. 
R.R. Co., 916 F.3d 619, 625 (7th Cir. 2019). Judgment as a mat‐
ter of law is appropriate if, after “a party has been fully heard 
on an issue during a jury trial[,] … a reasonable jury would 
not have a legally sufficient evidentiary basis to find for the 
party on that issue.” Fed. R. Civ. P. 50(a)(1). The judgment as 
a matter of law standard “‘mirrors’” the standard for granting 
summary judgment, “such that ‘the inquiry under each is the 
same.’” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 
150 (2000) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 
12                                                                No. 18‐2622 

250–51  (1986)).  In  deciding  a  Rule  50(a)  motion,  the  “court 
does  not  make  credibility  determinations  or  weigh  the  evi‐
dence.” Passananti v. Cook County, 689 F.3d 655, 659 (7th Cir. 
2012). 
    In Illinois, an insurer has a duty to act in good faith when 
responding to a settlement offer.3 Haddick, 763 N.E.2d at 303. 
While an insurer may consider its own interests when evalu‐
ating a settlement offer, it must, “in good faith, give at least 
equal consideration to the interests of the insured and if it fails 
so to it acts in bad faith.” Cernocky v. Indem. Ins. Co. of N. Am., 
216 N.E.2d 198, 205 (Ill. App. Ct. 1966). To sustain a bad‐faith 
claim  against  its  insurer,  a  policyholder  must  establish: 
“[1] the duty to settle arose; [2] the insurer breached the duty; 
and [3] the breach caused injury to the insured.” Haddick, 763 
N.E.2d at 304. The duty to settle arises when a third party de‐
mands settlement within the policy limits, “a claim has been 
made against the insured[,] and there is a reasonable proba‐
bility of recovery in excess of policy limits and a reasonable 
probability of a finding of liability against the insured.” Id.  
    The parties dispute what is required to satisfy the “reason‐
able  probability”  standard—whether  it  is  akin  to  a  more‐
likely‐than‐not standard (as APA argues) or whether it falls 
somewhere above a mere possibility but less than a prepon‐
derance standard (as Surgery Center argues). The Illinois Su‐
preme Court announced the reasonable probability standard 
in Haddick but has not articulated a definition. The Illinois Ap‐
pellate  Court,  however,  has  weighed  in,  stating  that  it 

                                                 
      3 “Because we sit in diversity, we apply the substantive law that Illi‐

nois’s  courts  would  choose—in  this  instance,  the  law  of  Illinois.”  Altom 
Transp., Inc. v. Westchester Fire Ins. Co., 823 F.3d 416, 421 (7th Cir. 2016). 
No. 18‐2622                                                                13

“read[s]  Haddick  as  requiring  the  pleading  of  facts  which 
show that liability is at least more likely than not, but not nec‐
essarily a certainty.” Powell v. Am. Serv. Ins. Co., 7 N.E.3d 11, 
17 (Ill. App. Ct. 2014). “When a state supreme court has not 
spoken on an issue, the decisions of the state’s intermediate 
appellate courts are authoritative unless we have a compel‐
ling reason to doubt that they have stated the law correctly.” 
AAR Aircraft & Engine Grp., Inc. v. Edwards, 272 F.3d 468, 470 
(7th Cir. 2001).4 
      B. Surgery Center’s Evidence 
    APA argues we should affirm judgment as a matter of law 
in its favor because Surgery Center did not introduce any ev‐
idence that the duty to settle the Tate case ever arose. It claims 
that at no point was there a reasonable probability that Sur‐
gery Center would be found liable.5 Although APA urges us 
to follow the Illinois Appellate Court’s interpretation of rea‐
sonable probability as akin to more likely than not, it argues 
that it prevails even if we apply the lesser standard Surgery 
Center promotes. We agree; because APA prevails under ei‐
ther definition of the standard, we need not opine on a ques‐
tion of state law the Illinois Supreme Court has yet to address. 



                                                 
      4 Surgery Center spends much of its appellate brief arguing that APA 

failed to disclose a conflict of interest to Surgery Center. As Surgery Center 
acknowledged at oral argument, however, it did not bring any claim for 
bad faith failure to disclose a conflict of interest and instead proceeded to 
trial exclusively under the theory of bad faith failure to settle. 
      5 The parties do not dispute that there was a reasonable probability of 

recovery in excess of the policy limits if a jury found Surgery Center liable 
(as it in fact did). 
14                                                     No. 18‐2622 

    Juries can be unpredictable, so there is always a possibility 
of liability in a jury trial even in the strongest of cases. That 
mere possibility of liability is not enough to prevent an award 
of judgment as a matter of law for APA. Surgery Center needs 
evidence that its liability was reasonably probable for the duty 
to settle to have arisen—it has none. Oblak, the APA claims 
representative  handling  the  Tate  case,  testified  that  she  be‐
lieved the case was defensible, meaning she thought Surgery 
Center would not be found liable. Oblak believed this from 
the start, and she testified that she thought Surgery Center’s 
case got stronger after remand because Tate was limited to a 
single claim and did not have an appropriate expert to testify 
on that claim. The attorneys handling the defense, Lowis and 
Smith, both shared Oblak’s belief in the case’s defensibility. 
From  the  beginning,  Lowis  believed  individual  liability  for 
Surgery  Center  was  unlikely.  Following  remand,  Lowis  af‐
firmed her  belief in an email to  Griffiths: “We  have  a  lot  of 
testimony that is favorable  to  us  on the wrongful  discharge 
theory, and we believe we are very likely to prevail on that 
issue  before  a  jury.”  When  Smith  took  over  defense  of  the 
case,  he  confirmed  he  shared  the  belief  that  Surgery  Center 
would win because Tate did not have the right expert witness 
to support her claim.  
    Griffiths, Surgery Center’s president and main witness at 
trial, did little to help Surgery Center’s case and, in fact, se‐
verely undermined it. Document after document showed that 
Griffiths  also  believed  the  case  was  defensible  and  Surgery 
Center would not be found liable because it was not negligent 
in providing care to Tate. Though Griffiths testified she relied 
on Oblak’s, Lowis’s, and Smith’s counsel to form that view, 
she also testified she had the Surgery Center clinical staff re‐
view Tate’s records and that they too believed Surgery Center 
No. 18‐2622                                                              15

was not at fault. Indeed, Griffiths repeatedly asked Lowis and 
Oblak  not  to  focus  on  the  potential  for  significant  damages 
and instead focus on “the evidence [that] so far has all sup‐
ported our stand that The Surgery Center was not negligent.” 
Griffiths made clear to APA and to defense counsel that she 
did not want the case settled: “I request that you strongly con‐
sider allowing us to continue to assert our defenses and allow 
us to win this case…. Please do not consider settling this case 
under any circumstances.”6  
   The most Surgery Center can point to as evidence of rea‐
sonable  probability  of  liability  is  the  increase  in  APA’s  Re‐
serve  following  remand  from  the  appellate  court.  It  argues 
APA’s increase of the Reserve, and failure to inform Surgery 
Center of the increase, evidences bad faith: APA must have 
known Surgery Center was at an increased risk of liability, so 
much so that it increased the Reserve from $560,000 to the full 
policy limit of $1 million. And though APA protected itself by 
putting $1 million in Reserve in the event of an adverse jury 
finding,  Surgery  Center  argues,  APA  did  not  warn  Surgery 
Center to set aside money to pay for an adverse judgment in 
excess of the policy limit.  
   The evidence is to the contrary: APA repeatedly reminded 
Surgery  Center  of  the  policy  limit  and  that  Surgery  Center 
would be responsible for any judgment exceeding that limit. 
Moreover, Lowis reminded Griffiths on numerous occasions 
that Tate had serious injuries and if Surgery Center was found 
                                                 
      6 Surgery Center emphasizes that these communications were around 

the time of the first state trial in 2007 and that Griﬃths did not reiterate 
these requests at the time of the second trial in 2010. There was no evi‐
dence, however, that Griﬃths expressed any alternative view—i.e. that she 
ever requested APA consider settling prior to the second trial. 
16                                                               No. 18‐2622 

liable, damages “could easily be in the range of $10 million or 
more.” Though APA increased the Reserve amount following 
remand,  evidence  at  trial  showed  the  increased  amount,  as 
opposed to the initial Reserve of $560,000, did not take into 
account APA’s evaluation of the likelihood of success on the 
case.7 Instead, it focused on potential damages, which every‐
one knew could greatly exceed the policy. This evidence does 
not support the inference Surgery Center suggests and is in‐
sufficient to establish a reasonable probability of its liability.8 
    Surgery  Center  also  points  to  evidence  of  APA’s  “Con‐
crete  Plan”  to  argue  APA  aggressively  defended  litigation 
and  to  suggest  that  such  defense  tactics  were  unreasonably 
invoked  in  APA’s  defense  of  the  Tate  case.  There  is  no  evi‐
dence, however, of a connection between the Concrete Plan 
and APA’s decision not to settle the Tate case. Indeed, the ev‐
idence showed Griffiths urged APA not to settle because she 

                                                 
      7 Surgery Center argues the testimony of its expert, Robert Martier, 

supports that APA estimated a 50% likelihood of success on the merits fol‐
lowing remand based on the increase in the Reserve. However, Surgery 
Center takes Martier’s testimony out of context to make this argument: at 
one  point  Martier  stated  APA  “variously  evaluated  [the]  risk  at  10[%], 
25[%], or even 50, 50,” but that statement was not connected to any testi‐
mony about the Reserve.  
      8 At  oral  argument,  Surgery  Center  pointed  to  the  following as evi‐

dence demonstrating APA’s knowledge of the likelihood of liability: the 
severity of Tate’s injury and sympathy for Tate, the case was pending in 
Cook County (which is known for high plaintiﬀs’ verdicts), the discharge 
nurse was a poor witness, Tate’s boyfriend had died and was unavailable 
to testify, and the expert nurse APA retained to testify for Surgery Center 
performed poorly in her deposition. But the evidence at trial showed eve‐
ryone  involved  knew  this  information,  including  Griﬃths,  and  they  all 
still believed Surgery Center was not negligent and would prevail. 
No. 18‐2622                                                      17

believed  the  case  was  frivolous  and  because  she  was  con‐
cerned about the effect of a settlement on Surgery Center’s in‐
surance premiums. Thus, evidence of the Concrete Plan is ir‐
relevant to the issue of whether a duty to settle arose in this 
particular case. 
    Surgery Center did not present any evidence that anyone 
involved in litigating the Tate case believed there was more 
than a mere possibility Surgery Center would be found liable, 
and the mere possibility of liability is insufficient under either 
party’s  preferred  interpretation  of  the  Illinois  Supreme 
Court’s reasonable probability standard. Because “a reasona‐
ble jury would not have a legally sufficient evidentiary basis” 
to find the duty to settle arose—i.e. that there was a reasonable 
probability of a finding of liability against Surgery Center—
the  district  court  properly  granted  judgment  as  a  matter  of 
law for APA. See Fed. R. Civ. P. 50(a)(1). 
                         III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.